      Case 1:18-cv-00068 Document 457 Filed on 03/16/20 in TXSD Page 1 of 3



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,

               Plaintiffs,

       v.

UNITED STATES OF AMERICA, et al.,

               Defendants,
                                                  Case No. 1:18-cv-00068
KARLA PEREZ, et al.,

               Defendant-Intervenors,

and

STATE OF NEW JERSEY,

               Defendant-Intervenor.



   AMICI CURIAE 103 RELIGIOUS ORGANIZATIONS’ MOTION TO WITHDRAW
                     MICHAEL N. FRESCO AS COUNSEL

       Amici curiae 103 Religious Organizations respectfully move to withdraw Michael N.

Fresco as an attorney in this case. Mr. Fresco will be ending his employment with Patterson

Belknap Webb & Tyler LLP on March 17, 2020. His withdrawal will not cause undue delay and

will not adversely affect the interests of amici curiae 103 Religious Organizations.

       Amici curiae 103 Religious Organizations will continue to be represented by attorneys at

Patterson Belknap Webb & Tyler LLP and Muslim Advocates.


Dated: March 16, 2020
       New York, New York
Case 1:18-cv-00068 Document 457 Filed on 03/16/20 in TXSD Page 2 of 3



                         Respectfully submitted,

                         PATTERSON BELKNAP WEBB & TYLER LLP


                         By: /s/ Adeel A. Mangi
                             Adeel A. Mangi (admitted pro hac vice)
                             1133 Avenue of the Americas
                             New York, New York 10036
                             Telephone: (212) 336-2000
                             Facsimile: (212) 336-2222
                             aamangi@pbwt.com

                             Attorneys for Amici Curiae 103 Religious
                             Organizations




                                   2
     Case 1:18-cv-00068 Document 457 Filed on 03/16/20 in TXSD Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 16, 2020, I caused the foregoing to be electronically filed

with the Clerk of the Court using the CM/ECF system, which sent notification of such filing to

all registered attorneys of record.

                                              /s/ Adeel A. Mangi

                                              Adeel A. Mangi

                                             Attorney for Amici Curiae 103 Religious
                                             Organizations




                                                3

11694126
